Fli:"E·"
   1~1   CLERKS OFFICE                             This opinion was filed for record
                   '                          at       ~~ 004-     on    0eLIS'1 2JJt lf
/U~~~v~
                       '




                                                   Ow,S2(Clt~--
                                                       SUSAN L CARLSON
                                                     SUPREME COURT CLERK




   IN THE SUPREME COURT OF THE STATE OF WASHINGTON




JOHN WORTHINGTON,

                           Petitioner,                   NO. 9 3 1 7 3-9

              v.
                                                             ENBANC
CITY OF BREMERTON; CITY OF
POULSBO; CITY OF PORT
ORCHARD; KITSAP COUNTY;
STATE OF WASHINGTON; WESTNET
AFFILIATE JURISDICTIONS,                        Filed: _______.._i_ _

                           Respondents.

              PER CURIAM-When the city of Bremerton, Kitsap County, and other
defendants filed a motion to dismiss a civil suit filed by pro se litigant John
Worthington, he responded by filing a special motion to strilce under the Washington
Act Limiting Strategic Lawsuits Against Public Participation (anti-SLAPP statute),
RCW 4.24.525(4). The trial court denied the motion, and in accordance with
RCW 4.24.525(6)(b), it imposed fmancial sanctions on Worthington on the basis that
his anti-SLAPP motion was frivolous. Although the Court of Appeals acknowledged
No. 93173-9                                                                     PAGE2



that this court invalidated the anti-SLAPP statute in its entirety on constitutional
grounds in Davis v. Cox, 183 Wash. 2d 269, 351 P.3d 862 (2015), it still affirmed the
trial court's decision. Because Worthington's appeal was still pending when we issued
our controlling decision in Davis, we reverse the Court of Appeals on this issue and
vacate the statutory sanctions.
           Worthington has been submitting public records requests to Kitsap County
and other government entities for nearly a decade in relation to what he describes as a
2007 drug enforcement raid on his residence. He has also filed a number of lawsuits
alleging Public Records Act (PRA), chapter 42.56 RCW, violations in the responses
to his requests. See Worthington v. WestNET, 182 Wash. 2d 500, 341 P.3d 995 (2015). In
2014, Worthington, acting pro se, filed an action against Kitsap County and other
governmental entities, mainly asserting violations of the PRA.
           Kitsap Cotmty moved to dismiss Worthington's action under CR 12(b)(6)
and sought sanctions under CR 11. Worthington responded with an anti-SLAPP
special motion to strike. See RCW 4.24.525(4). The county urged the trial court to
deny the anti-SLAPP motion as frivolous and to award it costs, reasonable attorney
fees, and $10,000 in statutory damages. See RCW 4.24.525(6)(b) (target of
anti-SLAPP motion may be awarded to costs, attorney fees, and $10,000 if trial court
finds motion to be frivolous).
           In May 2014, the trial court granted the county's motion to dismiss and
awarded it $5,000 in CR 11 sanctions. By separate order, the trial court found
Worthington's anti-SLAPP motion to be frivolous and awarded the county $2,400 in
costs and $10,000 in statutory damages in accordance with RCW 4.24.525.
           Worthington appealed on multiple grounds. The Court of Appeals affirmed
m all respects. As to the anti-SLAPP issue, the court acknowledged that while
No. 93173-9                                                                       PAGE3



Worthington's appeal was pending, we held that the special motion to strike
procedure authorized under RCW 4.24.525(4)(b) violates the right to a jury trial
guaranteed by article I, section 21 of the Washington Constitution. Davis, 183 Wash. 2d
at 294. But the court reasoned that the trial court properly denied Worthington's anti-
SLAPP motion and sanctioned him under the statute because Worthington's case
preceded our decision in Davis. Worthington v. City of Bremerton, No. 46364-4-II,
slip op.   at   11   n.ll   (Wash.   Ct.   App.    Apr.      12,   2016)   (unpublished),
https ://www .courts. wa.gov/opinions/pdfi'46364-4.16.pdf.
           Worthington subsequently filed a petition for review on several grounds,
including the imposition of monetary sanctions. Although he does not cite
RCW 4.24.525(6)(b), his argument implicates the propriety of imposing sanctions
under that provision. We now grant review as to that issue only and reverse.
           We invalidated RCW 4.24.525 in its entirety while Worthington's appeal
was pending, which the Court of Appeals acknowledged. See Davis, 183 Wash. 2d at
294-95. Our decision in Davis was thus controlling on the validity of the trial court's
imposition of sanctions under that tmconstitutional statute. Illustratively, this court
reversed and vacated RCW 4.24.525 anti-SLAPP penalties imposed on a party that
withdrew its appeal in a case that was pending when Davis was decided. Akrie v.
Grant, 183 Wash. 2d 665, 668, 355 P.3d 1087 (2015). As we there noted, "basic fairness
demands that we not sustain a penalty imposed pursuant to a statute we have held
unconstitutional." Id. Here, the record shows that the trial court imposed sanctions on
Worthington for filing a frivolous anti-SLAPP motion. RCW 4.24.525(6)(b). These
sanctions are no longer valid tmder Davis. See Akrie, 183 Wash. 2d at 668. Financial
No. 93173-9                                               ----------------
                                                                                 PAGE4



penalties imposed on Worthington under RCW 4.24.525(6)(b) must therefore be
vacated. 1
             The Court of Appeals is reversed solely on the issue of financial penalties
under RCW 4.24.525, and the case is remanded to the trial court for further
proceedings consistent with this opinion.




       1 The trial court's denial of Worthington's anti-SLAPP special motion to strike is
unaffected, since the statute is invalid in its entirety. See Davis, 183 Wash. 2d at 294-95
(unconstitutional portion of RCW 4.24.525 could not be severed from its remaining
provisions, thus rending entire statute invalid).